Title: From Thomas Jefferson to the Speaker of the House of Delegates, 9 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council Mar. 9. 1781.

The Executive were informed during the last summer or Fall that the Accomack and Diligence gallies were deserted by officers  and men, and left open to be plundered of their guns and furniture. Orders were immediately given to Commodore Baron to arrest the officers, to have the men sought for and taken, one of the gallies brought round to the Bayside of the Eastern shore and manned with the same men and the other to be brought to the Western shore to be repaired. The bay being infested with privateers at that time prevented the immediate execution of the orders, and the subsequent invasions which took place in October and December have continued the interruption of our intercourse with that shore. In the mean time we learn that the vessels have been much plundered and their hulls so injured as to render it doubtful whether worth repairing. We have taken and shall continue to pursue measures for punishing those who have thus abused the public, and recovering indemnification: but should it be most expedient to dispose of the hulls, the sanction of the General assembly, if they approve of it, would be necessary. I have the honor to be with great respect Sir your most obedt. humble servt.,

Th: Jefferson

